UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6216


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOSEA FANADISE HAMPTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:99-cr-00320-JAB-1)


Submitted:   June 30, 2011                 Decided:   July 13, 2011


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hosea Fanadise Hampton, Appellant Pro Se.         Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hosea    Fanadise   Hampton   appeals    the   district   court’s

order denying his motion filed pursuant to 18 U.S.C. § 3582(c)

(2006).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.      United    States    v.   Hampton,   No.    1:99-cr-00320-JAB-1

(M.D.N.C.   Jan.     28,   2011).    We   dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                      2